                                          Case 3:20-cv-05564-WHO Document 19 Filed 12/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIENNE SAROD POWELL,                              Case No. 20-cv-05564-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE FOR
                                                  v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     ELIZABETH FAIN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 4, 2020, defendants moved to dismiss pro se plaintiff Adrienne Sarod

                                  14   Powell’s Amended Complaint. Dkt. No. 13. Powell failed to timely oppose the motion by

                                  15   November 18, 2020. Accordingly, on December 2, 2020, I issued an order to show cause for

                                  16   failure to prosecute and allowed Powell to oppose the motion by December 16, 2020. Dkt. No.

                                  17   17. Powell has not filed an opposition or otherwise responded to my order.

                                  18          It is well established that district courts have sua sponte authority to dismiss actions for

                                  19   failure to prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Omstead v. Dell,

                                  20   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In deciding whether to dismiss for failure to prosecute

                                  21   or comply with court orders, a district court must consider five factors: “(1) the public’s interest in

                                  22   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                  23   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and

                                  24   (5) the availability of less drastic sanctions.” Omstead, 594 F.3d at 1084 (quoting Henderson v.

                                  25   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).

                                  26          The first two factors – public interest in expeditious resolution of litigation and the court’s

                                  27   need to manage its docket – weigh in favor of dismissal. As described above, defendants filed a

                                  28   motion to dismiss and Powell failed to timely oppose it. I issued an order to show cause for
                                          Case 3:20-cv-05564-WHO Document 19 Filed 12/28/20 Page 2 of 2




                                   1   failure to prosecute to give Powell another chance to file an opposition, effectively extending the

                                   2   response deadline from November 18 to December 16, 2020. Powell still has not filed an

                                   3   opposition or otherwise responded to my order. This failure to prosecute hinders my ability to

                                   4   move this case forward toward disposition and suggests that Powell does not intend to litigate this

                                   5   action diligently.

                                   6          The third factor – prejudice to defendant – also weighs in favor of dismissal. A rebuttable

                                   7   presumption of prejudice to defendants arises when plaintiffs unreasonably delay prosecution of

                                   8   an action. See In re Eisen, 31 F.3d 1447, 1452 – 53 (9th Cir. 1994). Nothing suggests such a

                                   9   presumption is unwarranted here.

                                  10          The fourth factor – public policy in favor of deciding cases on the merits – ordinarily

                                  11   weighs against dismissal. However, it is a plaintiff’s responsibility to move toward disposition at

                                  12   a reasonable pace and avoid dilatory and evasive tactics. See Morris v. Morgan Stanley, 942 F.2d
Northern District of California
 United States District Court




                                  13   648, 652 (9th Cir. 1991). Powell has not discharged this responsibility despite multiple

                                  14   opportunities to oppose the pending motion to dismiss. Powell was granted sufficient time in

                                  15   which to oppose the motion. Under these circumstances, the policy favoring resolution of disputes

                                  16   on the merits does not outweigh Powell’s failure to file responsive documents within the time

                                  17   granted.

                                  18          The fifth factor – availability of less drastic sanctions – also weighs in favor of dismissal.

                                  19   Powell had the opportunity to oppose the motion to dismiss but did not do so. I then gave Powell

                                  20   more time to oppose the motion, but Powell again failed to do so.

                                  21          For the foregoing reasons, I find that the factors weigh in favor of dismissal. This action is

                                  22   hereby DISMISSED without prejudice for failure to prosecute and comply with court orders

                                  23   pursuant to Federal Rule of Civil Procedure 41(b).

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 28, 2020

                                  26
                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
                                                                                         2
